Per Curiam.
Flowers obtained a judgment for $500.00 and interest as damages against the receiver of the electric *507company for personal injuries received by being struck by a street car. Conceding that negligence of the defendant below was not negative, the evidence clearly indicates contributory negligence on the part of the plaintiff below; and in view of the injuries shown, it does not appear that the damages were duly apportioned as required by the statute. It is therefore, considered, ordered and adjudged that if within thirty days from the filing of the mandate in the court below, the plaintiff below shall enter a remittitur of $200.00 and the interest thereon that is included in the judgment, the judgment will stand affirmed for the remainder. Otherwise the judgment will stand reversed.
It is so ordered.
Browne, C. J. and Taylor, Whitfield, Ellis and West, J. J., concur.